Detailed Action
Response to Amendment
This action is responsive to Applicant’s communication filed on 05/20/2022.

Specification
The title is objected to for being insufficiently descriptive of the claimed invention.  If any claims are allowed under the current title, Examiner will amend it to be descriptive.  See MPEP § 606.01.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  If this application names joint inventors, Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 46, 49, 50-52, 55, 56, 59-62, 65 and 66-68 are rejected under 35 U.S.C. 103 as being unpatentable over Asakawa et al (US 2013/0260800 A1) in view of Dascola et al (US 2017/0046025 A1).
Regarding claim 46, Asakawa discloses a control method applied to a terminal (Abstract), comprising obtaining feature data using a sensor wherein the feature data comprises biological feature data of a user (S104) and environmental feature data (S102), generating a first action instruction based on the biological feature data, the environmental feature data and a first decision-making mechanism of the terminal (S112) by controlling, based on a part of the environmental feature data and a part of the biological feature data, the terminal to display a current movement picture (Fig. 3).
Dascola suggests—where Asakawa does not disclose—authenticating the user based on the biological feature data (¶ [0567]: authentication interface … asking for a fingerprint input) and executing the first action instruction in response to the authenticating (¶ [0567]: once correct authentication information is received through the authentication interface, the second version of the notification is displayed overlaid on the background user interface).  It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to combine the disclosures of Asakawa and Dascola in order to make the system more secure by limiting access only to authorized users.
Regarding claims 49 and 59, Asakawa discloses obtaining environmental status information based on at least one of temperature data, humidity data, image data, image depth data, direction data, or position data in the feature data (S102), wherein the environmental status information comprises object element information (Fig. 3: T) and comfort level information (Fig. 3: A) in an environment and controlling, based on the object element information and the comfort level information, the terminal to prompt environment related information (Fig. 3).  
Regarding claims 50 and 60, Asakawa discloses wherein generating the first action instruction comprises obtaining biological movement status information based on at least one of muscle movement status data, brainwave data, or face image data in the feature data, wherein the biological movement status information comprises at least one of biological movement status information and biological emotion status information (¶ [0047]: deep body temperature, blood, hair roots, or metabolism), and controlling, based on the biological movement status information and the biological emotion status information, the terminal to display biological feature related information (Fig. 3). 
Regarding claims 51 and 61, Asakawa discloses at least one step of controlling the terminal to prompt the user with: living information, work information, information indicating that a friend comes online, coupling information, game progress information, road condition information, weather information, a reminder to rest, or a three-dimensional virtual scene based on the environmental feature data (Fig. 3).
Regarding claims 52 and 62, Asakawa discloses analyzing the feature data to obtain an output result, determining a second decision-making mechanism corresponding to the feature data, and determining a second action instruction corresponding to the output result based on the second decision-making mechanism (¶ [0036]: the time difference as described above is sequentially calculated in real time, the position of the avatar A displayed on the map changes according to the time difference.  In this way, the user can perceive the state of his or her body clock in real time). 
Claims 55 and 65 recite a terminal and computer program product, respectively, comprising substantially the same limitations as those in claim 46 above.  They are accordingly rejected for the same reasons given supra.
Regarding claim 56, Asakawa discloses wherein the processor is further configured to control, based on a part of the environmental feature data and a part of the biological feature data, the terminal to enter a target working mode (S114 - S116).
Regarding claims 66-68, Asakawa discloses adjusting the current movement picture in real time based on the feature data (¶ [0036]: the time difference as described above is sequentially calculated in real time, the position of the avatar A displayed on the map changes according to the time difference.  In this way, the user can perceive the state of his or her body clock in real time).
Response to Arguments
Applicant’s arguments with respect to claim(s) 46 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claims 54, 63 and 64 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE ROWLAND whose telephone number is (469) 295-9129.  The examiner can normally be reached on M-Th 10-8.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Dmitry Suhol can be reached at (571) 272-4430.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.  The fax number for the examiner is (571) 270-8844.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Applicant may choose, at his or her discretion, to correspond with Examiner via Internet e-mail.   A paper copy of any and all email correspondence will be placed in the appropriate patent application file.   Email communication must be authorized in advance.   Without a written authorization by applicant in place, the USPTO will not respond via e-mail to any correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.
Authorization may be perfected by submitting, on a separate paper, the following (or similar) disclaimer:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail.  I understand that a copy of these communications will be made of record in the application file.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
	

See MPEP 502.03 for more information.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVE ROWLAND/Primary Examiner, Art Unit 3715